Co Om ND NW BW NH &

N NN NY DY NR ee ee ea ea a

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.; 2. OSCR 23S 2S
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
v. PROCEEDINGS

ee R. CRIM, P. 32.1(a)(6); 18
Freddie Gutman Medina S.C. § 3143(a)(1))
Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Cevtal District of
Ca ie 7% for alleged violation(s) of the terms and conditions of probation
or supervised release; and

Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3 143(a)(1), the Court finds that:

A. M The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(0) information in the Pretrial Services Report and Recommendation
) information in the violation petition and report(s)
C)

the defendant’s nonobjection to detention at this time
( ) other:

 

 
Oo OA NID nH BW HN &

SB NYY NN NN NY Be Be eB ew we ew Bw DW Ln YL
ow AM Se YP NE SHO hMO HRA ER wD He S&S

 

and/ or
B. W) The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the

safety of any other person or the community if released under 18 U.S.C.

§ 3142(b) or (c). This finding is based on the following:

(0) information in the Pretrial Services Report and Recommendation

() information in the violation petition and report(s)

() the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

 

Dated: May 7, “LPI4 SHERTPYM
United States Magistrate Judge

 
